Citation Nr: 1231415	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to July 1959 and from October 1961 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) which granted service connection for PTSD and assigned a 30 percent evaluation effective June 25, 2008.

In a February 2011 decision, the Board granted an increased 50 percent evaluation for PTSD and remanded a claim of entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that it denied entitlement to an initial evaluation for PTSD in excess of 50 percent, was remanded to the Board for action consistent with the terms of the Joint Motion.  

In a March 2011 supplemental statement of the case, the RO denied entitlement to a TDIU.  The Board remanded the case again in March 2012.  All development has been completed and the case is once again before the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as recurrent distressing recollections, sleep impairment, suspiciousness, anxiety, irritability, depressed mood, diminished interest in participation in significant activities, a feeling of detachment or estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.

2.  PTSD signs and symptoms do not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

3.  The competent, credible and probative evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone, and the Veteran is not currently service-connected for any other disabilities.

4.  The record does not present any unusual factors that might serve as a predicate for a finding of unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a July 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for an increased rating, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The July 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A February 2011 VCAA notice addressed the claim for a TDIU.  Since the issuance of the February 2012 letter, the RO reconsidered the Veteran's claim in a June 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure any timing defect).

Service treatment records, VA treatment records, various lay statements, and VA examinations have been associated with the claims file.  Evidence of record indicates that the Veteran was awarded Social Security Administration (SSA) benefits in 1990.  SSA medical records are not of record; however, because SSA records predate the relevant appeal period beginning in June 2008, they are not pertinent to the current appeal for an increased rating and TDIU.  The Veteran was afforded VA examinations in August 2008 and June 2012.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of service-connected PTSD on the Veteran's occupational and daily activities.  The Board finds, additionally, that the June 2012 VA examination adequately addressed the Veteran's claim for a TDIU.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

1.  PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's PTSD results in symptoms that would warrant different ratings.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.  The Board finds that the level of occupational and social impairment the Veteran exhibits based on his PTSD signs and symptoms is consistent with the criteria for a 50 percent disability rating under Diagnostic Code 9411, and does not more nearly approximate the criteria for a 70 percent rating for PTSD.  38 C.F.R. § 4.130; see also Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).   

Evidence of record shows that the Veteran's PTSD symptoms include recurrent distressing recollections, sleep impairment, suspiciousness, anxiety, irritability, depressed mood, diminished interest in participation in significant activities, a feeling of detachment or estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.   

During a June 2008 VA psychiatric evaluation, the Veteran reported having nightmares about the little girl who was killed in service, and about girls who were buried alive for fraternizing with the marines.  He reported symptoms related to anger, irritability, distrust, and reported having a low attention span.  He avoided movies or television concerning the war, organized sports, crowds, and restaurants.  He reported taking anxiety pills to sleep.  The Veteran reported that he was married twice, lost two families, and could not hold a job or stay in a relationship.  A mental status examination was not completed at the time of the June 2008 evaluation, and no GAF score was indicated.  VA treatment records dated from June 2008 to 2012 show that the Veteran attended group therapy on one occasion in September 2008, but did not continue with group therapy and was not otherwise treated by VA mental health.  The Veteran did continue to receive medication management at VA.  Specifically, he was prescribed lorazepam for anxiety symptoms; however, he was not otherwise seen for psychiatric treatment. 

During an August 2008 VA examination, the Veteran described symptoms of daily irritable moods, poor sleep, low energy, and poor concentration.  He had nightmares every one to two months but no remission of his symptomatology over the past year.  He also reported flashbacks of Vietnam and recurrent, intrusive, distressing recollections of an accident that occurred in Vietnam.  He also stated that both his marriages failed partly due to his irritable mood, but that he has a daughter, with whom he has a good relationship.  He stated that he had only one or two friends, isolated himself, avoided crowds, had feelings of detachment and estrangement from others, and lived alone for the past 19 years.  He denied a history of assaultiveness and suicide attempts.  The VA examiner identified PTSD symptoms of fragmented sleep, nightmares every one to two months, variable to poor concentration, and markedly diminished interest in significant activities in life.

The Veteran submitted an April 2009 statement from C.G.R., his former legal counsel who reported having a cordial relationship and friendship with the Veteran for the past 17 years.  She reported that the Veteran was able to work until 1990 but moved from job to job and place to place because he was ill suited to work with people.  She reported that before the Veteran went to the Hot Springs VAMC in 1991, he was out of work, homeless and traveling from state to state to find work.  He was unable to work more than part time due to his cardiopulmonary disease, and could not do office work, retail sales, and other kinds of sedentary, light work because of his inability to be around people.  She suspected that the Veteran had almost continuous panic attacks, stating that she became aware of his anxiety disorder in 2006 when the Veteran volunteered to work on her political campaign.  The Veteran was unable to tolerate meetings lasting just three minutes and left meetings whenever more than two people gathered.  C.G.R. stated that the Veteran was an insomniac and coped best with his anxiety when he was driving a vehicle, where he can avoid people and keep moving.  She stated that she and others had witnessed the Veteran up at 4 A.M. driving around town.  She reported that the Veteran had only had one friend, with whom he hung out in the time that she has known him, and that the friendship did not last; however, the Veteran did maintain "telephone" friendships. 

During a June 2012 VA examination, the VA examiner identified PTSD symptoms exhibited by the Veteran, to include recurrent and distressing recollections, avoidance of stimuli associated with his in-service trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, irritability or outbursts of angers, and depressed mood.  The Board notes that in identifying such symptoms and in assessing the severity of the Veteran's PTSD, the June 2012 VA examiner found, based on a review of the evidence of record and a two-hour interview of the Veteran, that the Veteran had provided information which was at great variance with other information in his medical record.  As such, the VA examiner stated that the Veteran was "not deemed to be truthful but instead he clearly provided false information about his past in order to further his efforts to get increased compensation."

Mental status examinations were completed during August 2008 and June 2012 VA examinations.  Mental status examinations show that the Veteran's appearance, hygiene, behavior, and affect were appropriate and that he was oriented to time, person, and place.  His speech was normal and was not intermittently illogical, obscure, or irrelevant.   Concentration, attention, language, and fund of knowledge were acceptable.  Thought process was logical without evidence of gross impairment.  Remote memory and associations were intact.  Recent memory was decreased during an August 2008 VA examination, but was no impairment of memory shown by a June 2012 VA examination.  The Veteran denied thoughts of suicide or homicide.  He had no signs of hallucinations, delusions, obsessions, or compulsions, and judgment, insight, and impulse control were not impaired.  The August 2008 examiner noted also noted the presence of panic attacks; however panic attacks were not shown at the time of Veteran's June 2012 VA examination.  

The Board finds, based on evidence from VA examinations, VA treatment records, and lay evidence submitted in support of the Veteran's claim as described above, that the Veteran's PTSD is manifested by symptoms such as recurrent distressing recollections, sleep impairment, suspiciousness, anxiety, irritability, depressed mood, diminished interest in participation in significant activities, a feeling of detachment or estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.

The Board finds that, for the entire appeal period, the Veteran's PTSD has been characterized by mild to moderate PTSD symptoms, resulting in occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms; but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as described for a higher 70 percent evaluation under Diagnostic Code 9411.

The August 2008 VA examiner stated, based on a review of the claims file and examination of the Veteran, that PTSD symptoms caused definite impairment in functional status, quality of life, and employment.  The examiner stated that the Veteran had occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  PTSD required treatment with continuous medication.  The August 2008 examination report reflects a level of occupational and social impairment consistent with a 30 percent disability rating under Diagnostic Code 9411.  

A June 2012 VA examiner found that PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Specifically, the VA examiner found that PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that PTSD symptoms were controlled by medication.  The June 2012 VA examination report reflects a level of occupational and social impairment consistent with a 10 percent disability rating under Diagnostic Code 9411.  

August 2008 and June 2012 VA examinations reflect GAF scores of 60 and 70, indicative of mild to moderate PTSD symptoms.  See DSM-IV at 46-47.  

VA treatment reports indicate some past marital problems and difficulties in occupational functioning.  The Veteran has indicated, in lay statements and during his VA examinations, that he could not hold a job due to his service-connected PTSD.  During the August 2008 VA examination, stated that he had approximately 20 to 25 different jobs since leaving the military in 1969 and that he was frequently fired because of his attitude.  The Board notes, however, that the Veteran also reported in the same examination that he last worked in 1991 as a truck driver and had medically retired due to his need for a pacemaker.  The Veteran submitted a statement from his former legal counsel to the effect that he had near constant panic attacks and was ill suited to work with people.  Lay evidence provided by the Veteran and C.G.R. reflect a level of disability due to PTSD that is more severe than what is indicated by VA examination reports.  

The Board finds that probative evidence of record shows that the Veteran's PTSD is mild to moderate in degree, and reflects symptoms more consistent with occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms as described for a 50 percent disability rating under Diagnostic Code 9411.  The Board finds that the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms to warrant a higher 70 percent evaluation for PTSD.  38 C.F.R. § 4.130. 

The Veteran has provided lay evidence indicating that his PTSD is more severe than indicated by his VA examinations, and has reported that he is unemployable due to PTSD.  He has also provided lay evidence from his friend and former legal counsel to that effect.  The Veteran and his friend are competent to describe his PTSD symptoms; however, the Board finds that the Veteran's reports of symptoms made to VA purely for compensation purposes are not credible.  In that regard, the June 2012 VA examiner noted that the Veteran's prevarications and untruths during his examination made any reported symptoms or impairment questionable.  The VA examiner stated that there are too many discrepancies in his verbal report and written record for him to believed without serious doubt.  These discrepancies included discrepancies in reported behavioral problems, legal history, educational history, difficulties with supervisors, reasons for joining the Air Force, suicide attempt history, and substance abuse history.  The VA examiner cited examples to illustrate inconsistencies in the Veteran's reports throughout the record, ranging from inconsistencies in the specific symptoms reported by the Veteran to inconsistencies in his reported history.  It was noted that the Veteran denied a history of legal problems.  The examiner noted that this report was at variance with the Veteran's report to a Sergeant in the Air Force that he had been a juvenile delinquent and joined the military instead of going to jail, as well as evidence of an Article 15 in the military.  It was also noted that the Veteran reported a 9th grade education with a GED and a partial psychology course in service but that the Veteran had previously reported that he had studied business administration and accounting.  While the Veteran reported difficulty with concentration, the VA examiner found that the Veteran performed well on tasks of concentration during the evaluation that day, the he showed no problems with concentration on  mental status examination, and he evidenced no problems with concentration before, during, or after discussing traumatic event.  The VA examiner also delineated several examples inconsistencies in the Veteran's reported history with what was shown by objective evidence of record.  The Board finds that, in the context of reported inconsistencies, the Veteran has not been credible in reporting his PTSD symptoms or the severity of such symptoms to VA for compensation purposes; therefore, the Board has accorded greater probative weight to findings from the Veteran's VA examinations and VA treatment reports in assessing the occupational and social impairment and severity of symptoms of the PTSD.  

Lay evidence from C.G.R. identifies symptoms of anxiety, insomnia, and having few friends.  The Board finds that these statements are credible, as they tend to be consistent with findings from the Veteran's VA examination reports; however, the Board finds that statements pertaining to near constant panic attacks are not probative because it was essentially speculation as it was stated that looking back  she suspected he had panics attack.  In addition, that speculative statement is inconsistent to findings from VA examination reports.  Additionally, while the Board has considered symptoms reported by C.G.R.; the Board finds that C.G.R. is not competent to assess his level of occupational and social impairment due to PTSD.  The statement notes that her association with the Veteran was as his attorney regarding a Social Security disability proceeding and later he was a volunteer on her political campaign and they maintained a friendship.  While it was noted that she is a counselor, there is no indication in the statement that she provided any counseling services to the Veteran.  In her capacity as the Veteran's attorney, she is not competent to provide a medical opinion as the severity of his PTSD and as such, the Board has accorded more probative weight to findings VA examinations.   

The Board finds that overall the Veteran's PTSD symptoms and the severity of his symptoms more closely resemble the criteria at Diagnostic Code 9411 for a 50 percent evaluation for PTSD for the entire initial rating period, and do not more nearly approximate the criteria for a 70 percent disability rating at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7. 

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that August 2008 and June 2012 VA examinations provide the most probative evidence with regard to the severity of the Veteran's PTSD and the degree of occupational and social impairment the Veteran experiences due to PTSD signs and symptoms.  Both examinations were based on a complete psychiatric evaluation of the Veteran, a review of the records, and a comprehensive interview of the Veteran.  Despite the Veteran's self-reports of being unemployable due to PTSD; neither VA examiner found that the Veteran had total occupational impairment due to PTSD, nor did the Veteran have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as described for a 70 percent evaluation for PTSD.  VA examiners, instead indicated a much lower degree of disability, described as an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD, or mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  For these reasons, the Board finds that a higher 70 percent rating for PTSD is not warranted.

The Board finds, based on the competent, credible, and probative evidence of record, that a preponderance of the evidence is against the appeal for an initial disability rating in excess of 50 percent for PTSD.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's PTSD has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.

The Veteran's PTSD does not cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  While the Veteran has indicated that he cannot work due to PTSD, as the Board has discussed above, the Veteran has not provided credible lay evidence in reporting the severity of his PTSD symptoms.  A June 2012 VA examiner found that the Veteran's PTSD resulted in only mild industrial impairment.  An August 2008 VA examiner found that PTSD caused occasional decrease in work efficiency or intermittent period of inability to perform occupational tasks.  The Board finds that the level average impairments in earning capacity due to the Veteran's PTSD contemplated by his assigned schedular rating.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

2.  TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2011).

The Veteran is service connected for PTSD, rated 50 percent disabling.  The Veteran has no other service-connected disabilities.  Accordingly, the Board finds that, the Veteran does not have a single service-connected disability ratable at 60 percent or more, or two or more separately rated disabilities with a combined rating to 70 percent or more; therefore, he did not meet the threshold requirements for a TDIU.  

Because the Veteran's combined rating does not meet the schedular percentage standards of section 4.16(a), his claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extraschedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  For the reasons discussed below, the Board finds that a remand for referral for an extraschedular rating is not warranted in this case.

Based on the evidence of record, the Board finds that it is not factually ascertainable that the Veteran was unemployable due to his service-connected PTSD alone at any time during the course of this appeal.

The record shows that the Veteran was last employed full time in 1990 as a truck driver.  The Veteran contends he is unemployable due to his service-connected PTSD.  VA treatment records also reflect treatment for significant non-service connected physical disabilities to include COPD, hypertension, and atherosclerotic heat disease with placement of a cardiac pacemaker.

In an April 2012 statement, the Veteran reported that he last worked from about 1987 to 1990 for Missouri Nebraska Express as a truck driver.  He worked about 80 hours a week.  Prior to that he worked as a security guard, for about 40 hours a week.  

In a private psychological evaluation report, dated in November 1994, the Veteran reported that he left "trucking" because he was afraid to drive after "passing out" and hitting a deer in 1990.  He elaborated that following that incident, his heart condition and having a pace maker put him at risk.  

During the August 2008 VA examination, the Veteran stated that he had approximately 20 to 25 different jobs since leaving the military in 1969 and that he was frequently fired because of his attitude.  However, the Veteran also reported that he last worked in 1991 as a truck driver and had medically retired due to his need for a pacemaker.  The VA examiner found that the Veteran only had an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.

In his October 2008 notice of disagreement, the Veteran stated, "I am a 69 year old Veteran with COPD. No boss in his right mind would hire me to take out the trash".  

The Veteran submitted a statement from C.G.R. indicating that he was ill suited to work with people.  She stated that the Veteran seemed to do best driving a long-haul semi-truck; but had been unable to do more than part time work due to cardiopulmonary disease.  She stated that the Veteran could not do office work or other sedentary and light work because he could not be around people.  

The Veteran was afforded a comprehensive VA examination in June 2012 in order to assess his occupational impairment due to service-connected PTSD.  The claims file was reviewed.  The VA examiner stated, based on a review of the medical record and evaluation of the Veteran that PTSD caused only mild industrial impairment.  The Veteran admitted his PTSD symptoms did not previously interfere with his ability to be a truck driver and would not interfere with his ability, today, to be a security guard.  The VA examiner opined that the symptoms of PTSD would not prevent the Veteran from obtaining or maintaining substantial gainful employment.  The VA examiner stated that PTSD may have caused social withdrawal; however, the Veteran made occasional outings to listen to a friend play Bluegrass music, was able to enjoy himself, and was comforted by his ability to leave whenever he wanted.  The VA examiner opined, instead, that the Veteran's other health issues limited his ability to work.  She opined that the Veteran was able to gain and maintain employment despite his diagnosis and symptoms of PTSD.  He was able to work in relatively isolated situations, such as that of a security guard.  She noted that the Veteran would do better working in situations where he did not have frequent contact with people of Asian descent, based on the Veteran's reported distrust of Asian people.  

Lay evidence has been provided by the Veteran and C.G.R. in this case.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology and with respect to his work history.  He is competent to provide such statements.  As the Board has discussed in relation to the Veteran's increased rating claim, based on inconsistencies noted during the course of the June 2012 VA examination and during the course of the appeal, the Board finds that the Veteran's lay statements as to the severity of his PTSD symptoms are not credible.  Additionally, while the Veteran has claimed that he is unemployable due to PTSD; in a November 1994 private psychological evaluation report, the Veteran reported that stopped working after "passing out" and hitting a deer in 1990, and that since that time, he could not work due to placement of a pacemaker.  The Veteran also indicated during an August 2008 VA examination that he was medically retired due to his need for a pacemaker.  In his October 2008 notice of disagreement, the Veteran identified COPD as a significant factor in his unemployability.  VA treatment records show that the Veteran receives extensive treatment for COPD and that he uses a portable oxygen tank.  Thus, while the Veteran has identified PTSD as a reason for his unemployability, he has also identified significant physical disabilities which affect his employability.  Additionally, the Board finds that while the Veteran may be competent to describe his work history, he is not competent to determine whether or not he is able to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone. 

Similarly, the Board finds that C.G.R. is not competent to provide evidence with regard to whether or not the Veteran is able to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  In that regard, C.G.R. also cited Veteran's cardiopulmonary disease as one factor in his unemployability, in addition to PTSD; however, the Veteran is not currently service-connected for a cardiopulmonary disease.  Thus, it cannot be considered as a factor in his present claim for a TDIU.  For these reasons, the Board will accord more probative weight to the objective medical evidence of record in this case. 

The Board finds that the June 2012 VA opinion provides the most probative evidence of record with respect to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The June 2012 VA examiner reviewed the Veteran's claims file, conducted a two hour interview and examination of the Veteran, and provided a discussion of his medical history and functional impairments as it relates to his service-connected PTSD alone.  The VA examiner found PTSD would not prevent the Veteran from obtaining or maintaining substantial gainful employment, but indicated instead that the Veteran's other health issues limited his ability to work.  The examiner provided reasons and bases for this opinion based on an accurate factual background.  The Board finds, therefore, that the June 2012 VA opinion is probative, and shows that the PTSD does not prevent the Veteran from obtaining and maintaining substantial gainful employment.

For the reasons discussed above, the Board finds that it is not factually ascertainable that the Veteran is unable to obtain and maintain gainful employment due to his service-connected disabilities alone at any time during the course of this appeal, and the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  

The Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The evidence does not show that the Veteran has frequent periods of hospitalization due to his service-connected PTSD to warrant referral for extraschedular consideration.  Although the Board does not dispute the Veteran experiences some impairment due to his service-connected disabilities, this appears to be adequately reflected by the current schedular rating of 50 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran's service-connected PTSD has not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his condition would render him individually unable to follow any substantially gainful occupation.  

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's PTSD warrants a higher rating evaluation.  The preponderance of the evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


